Citation Nr: 1757288	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-32 231A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for a shrapnel wound, muscle group XIV, right lower extremity, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a shrapnel wound, muscle group XIV, left lower extremity, currently rated as 30 percent disabling.

3.  Entitlement to an increased rating for gastrointestinal reflux disease (GERD), erosive esophagitis, currently rated as 10 percent disabling.

4.  Entitlement to service connection for a lower back disability, claimed secondary to shrapnel wounds, muscle group XIV, of the lower extremities.

5.  Entitlement to service connection a right shoulder disability, claimed secondary to shrapnel wounds, muscle group XIV, of the lower extremities.

6.  Entitlement to service connection a left shoulder disability, claimed secondary to shrapnel wounds, muscle group XIV, of the lower extremities.
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There have been no objective findings reflective of a severe muscle disability affecting the Veteran's right lower extremity during the appeal period.

2.  There have been no objective findings reflective of a severe muscle disability affecting the Veteran's left lower extremity during the appeal period.

3.  Throughout the appeal period, the functional impairment resulting from the Veteran's GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

4.  The Veteran's current low back disability is not the result of a disease or injury in active service; or proximately due to, or aggravated by, a service-connected disability, to include shrapnel wounds, muscle group XIV, of the bilateral lower extremities.

5.  The Veteran's current right shoulder disability is not the result of a disease or injury in active service; or proximately due to, or aggravated by, a service-connected disability, to include shrapnel wounds, muscle group XIV, of the bilateral lower extremities.

6.  The Veteran's current left shoulder disability is not the result of a disease or injury in active service; or proximately due to, or aggravated by, a service-connected disability, to include shrapnel wounds, muscle group XIV, of the bilateral lower extremities.

7.  The Veteran's service-connected disabilities have not prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent have not been met for a shrapnel wound, muscle group XIV, right lower extremity, at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.73, Diagnostic Code 5314 (2017).

2.  The criteria for a rating in excess of 30 percent have not been met for a shrapnel wound, muscle group XIV, left lower extremity, at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.73, Diagnostic Code 5314 (2017).

3.  The criteria for a 30 percent rating, but no higher, for GERD have been met since January 13, 2012.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114a, Diagnostic Code 7346 (2017).

4.  The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

5.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

6.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

7.  The criteria for a TDIU have not been met at any point in the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

	A.  Shrapnel Wounds, Muscle Group XIV, Bilateral Lower Extremities

The Veteran's shrapnel wounds of the bilateral lower extremities are rated as Muscle Group XIV injuries in accordance with Diagnostic Code 5314.  Muscle Group XIV is the anterior thigh group, including (1) Sartorius, (2) rectus femoris, (3) vastus externus, (4) vastus intermedius, (5) vastus intermus, and (6) tensor vaginae femoris.  The functions of this muscle group are extension of the knee, simultaneous flexion of the hip and flexion of the knee, tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) [extension of hip] in postural support of the body, and acting with hamstrings in synchronizing hip and knee.  38 C.F.R. § 4.73, Diagnostic Code 5314.

A 30 percent rating is assigned under Diagnostic Code 5314 for each lower extremity throughout the appeal period, which corresponds to a finding of a moderately severe muscle injury.  A 40 percent rating, the highest rating available under Diagnostic Code 5314, requires a finding of a severe muscle injury.  Id.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55 and 4.56.  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, and severe.  As previously noted, the Veteran's disabilities are currently rated as moderately severe muscle injuries with a higher rating requiring a finding of a severe muscle injury.  The type of injury associated with a moderately severe muscle disability is a through-and-through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include service medical record or other evidence showing prolonged hospitalization for treatment of wound, record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of muscles is a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  A history consistent with this type of injury would include service department record or other evidence showing hospitalization for a prolonged period for treatment of wound, record of consistent complaint of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings of a severe disability would include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; muscles swell and harden abnormally in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

If present, a severe injury would also show x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile; adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; visible or measurable atrophy; adaptive contraction of an opposing group of muscles; atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; or induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which a claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the preponderance of evidence is against a finding that the Veteran has a severe muscle disability as a result of the shrapnel wounds to his lower extremities.  The Veteran does not have a service history consistent with a severe muscle disability.  There is no evidence of a through-and-through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  More importantly, there are no current objective findings reflective of a severe muscle disability for either extremity.  The December 2012 VA examiner determined the Veteran does not have any of the objective findings associated with a severe muscle injury, reporting the Veteran's shrapnel wounds have resulted in minimal scarring and do not affect muscle substance and function.  See 38 C.F.R. § 4.56(d)(4) (outlining the objective findings associated with severe muscle disabilities).  The December 2012 VA examination report simply indicates the Veteran experiences occasional weakness in both legs as a result of his shrapnel wounds.  During the examination, the Veteran was found to have full strength in his knees bilaterally (5/5) and less than normal strength his hips bilaterally (4/5).  No other impairment was found on examination.  The finding of one cardinal symptom of a muscle injury standing alone is insufficient to warrant the highest rating available under Diagnostic Code 5314.  The December 2012 examiner noted the Veteran uses a cane, but determined the functioning of the Veteran's lower extremities was not such that no effective function remains other than which would be equally well served by an amputation with prosthesis.  The December 2012 examiner further noted the Veteran's muscle injuries are not so severe as to result in inability to keep up with work requirements.  The December 2012 VA examination report actually shows improvement of the muscle disabilities when compared with the Veteran's last examination in March 2007, which supported the 30 percent rating currently assigned for each lower extremity.

Considering the type and history of the injuries in conjunction with the current manifestations, the evidence tends to show that the Veteran's disability picture has more nearly approximated moderately severe muscle injuries or a lesser degree of disability during the requisite appeal period, as opposed to a severe muscle injury.  See 38 C.F.R. § 4.56.  The objective evidence shows minimal scarring with no effect on muscle substance and function.  The evidence does not reflect an inability to keep up with work requirements or any other objective findings associated with severe muscle injuries.  There is slight weakness in the hips, but this impairment standing alone simply supports the finding of a muscle injury and does not justify a higher rating.  This weakness and resulting functional loss is contemplated in the relevant rating criteria for evaluating muscle injuries and is reflected in current 30 percent rating for each lower extremity.  Thus, further consideration of alternate diagnostic codes is not warranted.  In sum, the Board finds the Veteran is fully compensated for the functional impairment resulting from the shrapnel wounds to his lower extremities by the 30 percent rating assigned for each extremity, and his claims for increased ratings must be denied.

	C.  GERD

A 10 percent rating is assigned for GERD throughout the appeal period.  GERD is rated by analogy under Diagnostic Code 7346, which relates to hiatal hernia.  See 38 C.F.R. § 4.114.  Under Diagnostic Code 7346, a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is granted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is assigned when there are two or more symptoms for the 30 percent evaluation of less severity.  Id.

The Veteran was provided an esophageal conditions examination in December 2012.  The examiner noted the Veteran experiences persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, four or more periods of sleep disturbances per year of less than one day, and periods of transient nausea four or more times per year of less than one day.  The examiner determined GERD had limited impact on the Veteran's ability to work, but did not otherwise comment on the impairment of health resulting from GERD.

Resolving reasonable doubt in the Veteran's favor, the Board finds a 30 percent rating is warranted for GERD from the date of his increased rating claim, January 13, 2012.  There is no evidence that makes it factually ascertainable that an increase in disability occurred within one year prior to the receipt of the Veteran's increased rating claim.  38 C.F.R. § 3.400(o).  However, the December 2012 VA examination report establishes the Veteran experiences epigastric distress, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, as a result of GERD.  Although the examiner did not indicate the Veteran experiences dysphagia (difficulty swallowing), the examiner recorded the Veteran's lay reports of a persistent sore throat and other impairment related to eating.  The examiner did not explicitly address the level of impairment of health resulting from GERD, but the Veteran's level of symptomology suggests that the disability is capable of producing considerable impairment of health.  The Board notes 38 C.F.R. § 4.21 indicates it is not expected, especially with the more fully describe grades of disabilities, that all cases will show all findings specified.  Accordingly, the Board finds the functional impairment resulting from the Veteran's GERD has more nearly approximated persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health throughout the appeal period.

The Board finds a rating in excess of 30 percent is not warranted for GERD at any point in the appeal period.  A higher rating requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Although there is evidence of pain, none of the other symptoms required for a higher rating have been noted during VA examinations or recorded in treatment notes.  The Veteran specifically denied vomiting as a result of GERD during the December 2012 examination, and the examiner explicitly noted there was no evidence of material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  Thus, further consideration of a rating in excess of 30 percent for GERD is not warranted because there is no evidence that suggests this level of impairment is present in the Veteran's case.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

VA shall give the benefit of the doubt to the claimant when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter. 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	A.  Service Connection - Low Back Disability

The Veteran seeks service connection for a low back disability.  A May 2011 VA examination report and treatment records show the Veteran has lumbar spondylosis with evidence of a lumbar compression fracture at the T12 vertebra.  The Veteran claims his current low back disability is secondary to the service-connected shrapnel wounds to his lower extremities.  The Board notes the Veteran's service treatment records were destroyed in a fire at the National Personnel Records Center.  See National Archives, The 1973 Fire, National Personnel Records Center, http://www.archives.gov/st-louis/military-personnel/fire-1973.html (last visited Nov. 9, 2017).  Nevertheless, the Board finds further consideration of direct service connection is not warranted because the Veteran has not asserted and the record does not otherwise suggest the Veteran's current low back disability is the result of a disease or injury in service.  Thus, the only issue that remains is whether the Veteran's current low back disability is secondary to the service-connected shrapnel wounds to his lower extremities.  See 38 C.F.R. § 3.310.

The May 2011 VA examiner provided an opinion that suggests the Veteran's current low back disability is not proximately due to, or aggravated by, the service-connected shrapnel wounds to his lower extremities.  The VA examiner explained there is no link between the disabilities in terms of pathophysiology or etiology because the disabilities are two distinct anatomical areas that involve different muscles and innervations and actions.  The VA examiner concluded the Veteran's current low back disability is more likely the result of a post-service, on-the-job injury in 1979.  The VA examiner explained treatment records show the Veteran injured his back while doing heavy lifting in his duties as a truck driver and has experienced continuous back pain since that post-service injury.  The Board finds the May 2011 VA opinion probative with respect to the Veteran's claim as the examiner provided an adequate rationale to support his opinion after considering an accurate factual history of the claimed disability.  There is no other evidence, other than the Veteran's lay assertions, that suggests the Veteran's current low back disability is secondary to the service-connected shrapnel wounds to his lower extremities.  The Board notes the Veteran does not have the requisite expertise or training to address a complex medical issue such as the etiology of his current low back disability, a condition which requires imaging studies and medical expertise to diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, the Board finds the preponderance of evidence is against the Veteran's service connection claim for a low back disability.  The expert evidence indicates the claimed disability is not associated with the service-connected shrapnel wounds to his lower extremities.  There is no evidence that suggests the claimed disability is otherwise the result of a disease or injury in service.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	B.  Service Connection - Bilateral Shoulder Disability

The Veteran also seeks service connection for a bilateral shoulder disability.  A May 2011 VA examination report and treatment records show the Veteran has bilateral impingement syndrome of the shoulders.  The Veteran claims his current bilateral shoulder disability is secondary to the service-connected shrapnel wounds to his lower extremities.  As with his claimed back disability, the Board finds consideration of direct service connection is not warranted because the Veteran has not asserted and the record does not otherwise suggest the Veteran's current bilateral shoulder disability is the result of a disease or injury in service.  Thus, the only issue that remains is whether the Veteran's current bilateral shoulder disability is secondary to the service-connected shrapnel wounds to his lower extremities.  See 38 C.F.R. § 3.310.

In May 2011, a VA examiner provided an opinion that suggests the Veteran's current bilateral shoulder disability is not proximately due to, or aggravated by, the service-connected shrapnel wounds to his lower extremities.  The VA examiner explained there is no link between the disabilities in terms of pathophysiology or etiology.  The May 2011 VA examiner noted the shoulders are very far away from the lower extremities with no relationship in terms of anatomy, biomechanics, or interventions.  The Board finds the May 2011 VA opinion probative with respect to the Veteran's claim as the examiner provided an adequate rationale to support his opinion after considering an accurate factual history of the claimed disability.  There is no other evidence, other than the Veteran's lay assertions, that suggests the Veteran's current bilateral shoulder disability is secondary to the service-connected shrapnel wounds to his lower extremities.  The Board notes the Veteran does not have the requisite expertise or training to address a complex medical issue such as the etiology of his current bilateral shoulder disability.  See Jandreau, 492 F.3d at 1376-77.

In sum, the Board finds the preponderance of evidence is against the Veteran's service connection claim for a bilateral shoulder disability.  The expert evidence indicates the claimed disability is not associated with the service-connected shrapnel wounds to his lower extremities.  There is no evidence that suggests the claimed disability is otherwise the result of a disease or injury in service.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's service connection claim for a bilateral shoulder disability must be denied.  See Gilbert, supra.

III.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

The relevant issue is not whether the Veteran is unemployed or has difficulty obtaining employment, but whether the Veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but no consideration may be given to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 4.16, 4.19.

This decision grants a 30 percent rating for GERD, effective January 13, 2012, raising the Veteran's combined rating to 70 percent since that date.  Further, the Veteran's service-connected disabilities resulted from a common etiology or a single accident and are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.  The shrapnel wound injuries to the right and left legs were incurred at the same time.  The Veteran was granted entitlement for GERD secondary to the injuries to his legs.  Thus, he met the schedular requirements for TDIU even before the increased rating for GERD granted by this decision, as his combined rating was 60 percent prior to certification to the Board.

In December 2012, a VA examiner was asked to provide an opinion describing the effects of the Veteran's service-connected disabilities on his ability to work.  The December 2012 VA examiner indicated the Veteran would be able to maintain a job requiring semi-sedentary work with restrictions.  The December 2012 examiner explained these restrictions would include no prolonged standing, no prolonged walking, and no climbing of stairs due to the functional impairment from the shrapnel wound injuries to the Veteran's lower extremities.  The examiner noted GERD would not impact the Veteran's ability to work.

The record establishes the Veteran worked as a truck driver throughout his career until his retirement in the 1980s, which was due to years of service and not related to the effects of his service-connected disabilities.  Based on the assessment of the December 2012 examiner and the other evidence of record, the Board finds the Veteran's service-connected disabilities have not prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The restrictions noted by the December 2012 examiner would not prevent the Veteran from working as a truck driver or a driver in some other capacity.  Thus, it appears the Veteran's election not to work is not based on the effects of his service-connected disabilities and is primarily driven by his age.  The Board is not permitted to consider age when analyzing a TDIU claim and is only permitted to consider the effects of service-connected disabilities.  As the evidence in this case indicates the Veteran would be able to perform the physical and mental acts required of his past profession despite the effects of his service-connected disabilities, the Board finds the preponderance of evidence is against his TDIU claim.  As the preponderance of evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the Veteran's TDIU claim must be denied.  See Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent for a shrapnel wound, muscle group XIV, right leg is denied.

Entitlement to a rating in excess of 30 percent for a shrapnel wound, muscle group XIV, left leg is denied.

Entitlement to a 30 percent rating, but no higher, for GERD, effective January 13, 2012, is granted.

Entitlement to a low back disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to TDIU is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


